DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-11, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sasu (US Patent Publication No. 2007/0012047).
5.	Regarding claim 1, the Sasu reference discloses:
a rotor assembly for a gas turbine engine (18), the rotor assembly (18) comprising a plurality of discs (FIG. 1—implicit in “low pressure turbine” that it would include a plurality of discs) and a central metallic shaft (19) having a longitudinal axis (FIG. 1) and comprising:
a first section (34) extending from a first end of the shaft to a joint (FIG. 1—from left side of shaft (19) to the vertical line representing the joint), the first section composed of a material having a first thermal expansion coefficient along the longitudinal axis [Paragraph 0012—steel];
a second section (32) extending from a second opposing end of the shaft to the joint (FIG. 1—from right side of shaft (19) to the vertical line representing the joint), the second section composed of a material having a second thermal expansion coefficient along the 

the plurality of discs mounted between the first and second ends of the shaft (FIG. 1—at least a portion of the discs that make up (18) are between the first and second ends of the shaft).
As stated, it is implicit that the low pressure turbine (18) includes a plurality of discs.  However, if it were found that the low pressure turbine does not include a plurality of discs is would be obvious to modify the low pressure turbine (18) to have a plurality of discs based on the doctrine of duplication of parts.  MPEP 2144.04 (VI-B).  
6.	Regarding claim 2, the Sasu reference further discloses:
wherein the central shaft is configured to provide a clamping force between the plurality of discs over an operational temperature range of the rotor assembly (FIG. 1—implicit as the forces applied by the shaft keep the turbine discs in place).
7.	Regarding claim 3, the Sasu reference further discloses:
wherein the operational temperature range is within a range of from 0 to 800°C for the plurality of discs [Paragraph 0012—950 degrees Fahrenheit which is 510 degrees Celsius].
8.	Regarding claim 4, the Sasu reference fails to disclose:
wherein a thermal expansion of the metallic shaft in the direction of the longitudinal axis is between 15% and 30% less than a thermal expansion of the plurality of discs in the direction of the longitudinal axis when the rotor assembly is operating at a maximum operational temperature.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use an thermal expansion of the metallic shaft in the direction of the longitudinal axis that is between 15% and 30% less than a thermal expansion of the plurality of discs in the direction of the longitudinal axis when the rotor assembly is operating at a maximum operational temperature, since it has been held that where the general conditions of a 
9.	Regarding claim 5, the Sasu reference further discloses:
wherein the joint is a welded or bonded joint [Paragraph 0014].
10.	Regarding claim 9, the Sasu reference further discloses:
wherein the shaft is tubular, having a lumen extending through the shaft from the first end to the second end (FIG. 2).
11.	Regarding claim 10, the Sasu reference further discloses:
wherein the first section is composed of an alloy (steel) and the second section is composed of a nickel-based alloy (Inconel 718).
The Sasu reference discloses the invention as essentially claimed.  However, the Sasu reference fails to disclose the first section alloy is a titanium-based alloy.
The examiner takes Official Notice that is well known in the art to use titanium-based alloy for the purpose of improved material properties.  
12.	Regarding claim 11, the Sasu reference further discloses:
wherein the first section has a length that is between 5% and 95% of a length of the metallic shaft (FIG. 1).
13.	Regarding claim 17, the Sasu reference discloses:
a method of designing a metallic shaft for connecting components of a gas turbine engine, the method comprising:
determining a thermal expansion of the components [Abstract]; 
selecting a first section of the shaft composed of a material having a first thermal expansion coefficient [Abstract—steel] and a first length [Abstract—remaining section] (FIG. 1); and

wherein the first and second lengths and the first and second thermal expansion coefficients are selected such that, when the first and second sections are joined to form the metallic shaft (FIG. 2).
The Sasu reference fails to disclose an overall thermal expansion coefficient of the metallic shaft in the direction of a longitudinal axis of the metallic shaft is between 15% and 30% less than a thermal expansion of the components in the direction of the longitudinal axis at a maximum operational temperature of the components to provide a clamping force between the components over an operational temperature range.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use an overall thermal expansion coefficient of the metallic shaft in the direction of the longitudinal axis of the metallic shaft that is between 15% and 30% less than a thermal expansion of the components in the direction of the longitudinal axis at a maximum operational temperature of the components to provide a clamping force between the components over an operational temperature range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
14.	Regarding claim 18, the Sasu reference further discloses:
wherein the operational temperature is within a range of from 0 to 800°C [Paragraph 0012—950 degrees Fahrenheit which is 510 degrees Celsius].
15.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sasu reference in view of the Hartmann reference (FR 2,553,843A1).
16.	Regarding claim 6, the Sasu reference fails to disclose:

The Hartmann reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 1) wherein the joint (FIG. 1) comprises a flanged portion (2, 2’) on each of the first and second sections (1, 3) joined together by a plurality of bolts (FIG. 1).  Such configurations/structures would avoid rupture of the shaft [Abstract].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Sasu reference, such that the assembly further includes wherein the joint comprises a flanged portion on each of the first and second sections joined together by a plurality of bolts, as clearly suggested and taught by the Hartmann reference, in order to allow avoiding of rupturing of the shaft [Abstract]. 
17.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sasu reference in view of the Lineton reference (US Patent Publication No. 2018/0216524).
18.	Regarding claim 7, the Sasu reference further discloses:
wherein a thermal barrier coating is provided over a portion of an outer surface of the first and/or second section.
The Lineton reference teaches it is conventional in the art of using thermal barrier coatings on shafts to provide as taught in [Paragraph 0027] wherein a thermal barrier coating is provided over a portion of an outer surface [Paragraph 0027].  Such configurations/structures would allow for heat management [Paragraph 0027].  
The Lineton reference fails to disclose the thermal barrier coating on the first and/or second section.  It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to place the coating on the first and/or second section, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C).  
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sasu reference in view of the Pal reference (US Patent Publication No. 2014/0191597).
20.	Regarding claim 8, the Sasu reference fails to disclose:
wherein one or more heat dissipating fins are provided extending from a portion of an outer surface of the first and/or second section.
The Pal reference teaches it is conventional in the art of dissipation of heat from shafts to provide as taught in (FIG. 1) wherein one or more heat dissipating fins (30) are provided extending from a portion of an outer surface of the first section (FIG. 1).  Such configurations/structures would allow for the dissipation of heat from shaft to the passing air [Paragraph 0014].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Sasu reference, such that the assembly further includes wherein one or more heat dissipating fins are provided extending from a portion of an outer surface of the first and/or second section, as clearly suggested and taught by the Pal reference, in order to allow for the dissipation of heat from shaft to the passing air [Paragraph 0014].  
21.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sasu reference in view of the Gurao reference (US Patent Publication No. 2016/0010481).
22.	Regarding claim 12, the Sasu reference further discloses:
wherein the discs are joined together by a plurality of bolts.
The remainder of the claim is an example of simple substitution of one known element (bolt) for another (shaft of prior art reference Sasu) to obtain predictable results (the results 
would be based on the thermal coefficients and lengths in the same manner as with the prior art reference Sasu). 
The Gurao reference teaches it is conventional in the art of gas turbines to provide as taught in [Paragraph 0003] wherein the discs are joined together by a plurality of bolts 

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Sasu reference, such that the assembly further includes wherein the discs are joined together by a plurality of bolts, as clearly suggested and taught by the Gurao reference, in order to allow for the bolts to withstand stresses from preload, thrust, centrifugal force, and thermal effects [Paragraph 0003].
23.	Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sasu reference in view of the Davis reference (US Patent Publication No. 2015/0338005).
24.	Regarding claim 13, the Sasu reference discloses:
a gas turbine engine (FIG. 1) for an aircraft [Paragraph 0002] comprising:
an engine core (FIG. 1) comprising a turbine (18), a compressor (16), and a core shaft (19) connecting the turbine (18) to the compressor (16);
a fan (14) located upstream of the engine core (FIG. 1), the fan (14) comprising a plurality of fan blades (FIG. 1); and
wherein the engine core (FIG. 1) comprises a rotor assembly (18) comprising a plurality of discs (implicit) and a central metallic shaft (19) having a longitudinal axis (FIG. 1) and comprising:
a first section (34) extending from a first end of the shaft to a joint (FIG. 1—the left side of shaft (19) to the vertical line), the first section composed of a material having a first thermal expansion coefficient along the longitudinal axis (steel);
a second section (32) extending from a second opposing end of the shaft to the joint (FIG. 1—the right side of the shaft (19) from the vertical line), the second section composed of a material having a second thermal expansion coefficient along the 
longitudinal axis that is different to the first thermal expansion coefficient [Paragraph 0012—high temperature resistant super-alloy material],

As stated, it is implicit that the low pressure turbine (18) includes a plurality of discs.  However, if it were found that the low pressure turbine does not include a plurality of discs is would be obvious to modify the low pressure turbine (18) to have a plurality of discs based on the doctrine of duplication of parts.  MPEP 2144.04 (VI-B). 
The Sasu reference discloses the invention as essentially claimed.  However, the Sasu reference fails to disclose a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.  
The Davis reference teaches it is conventional in the art of gas turbine engines for use in aircraft to provide as taught in [Paragraph 0030] a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft [Paragraph 0030].  Such configurations/structures would allow a dual spool system [Paragraph 0030].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Sasu reference, such that the engine further includes a gearbox that receives an input from the core shaft and outputs drive to the fan 
so as to drive the fan at a lower rotational speed than the core shaft, as clearly suggested and taught by the Davis reference, in order to allow a dual spool system [Paragraph 0030].  
25.	Regarding claim 14, the Sasu reference further discloses:
wherein: the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft [Paragraph 0011];
the engine core (FIG. 1) further comprises a second turbine (24), a second compressor (22), and a second core shaft (25) connecting the second turbine to the second compressor [Paragraph 0011]; and

26.	Regarding claim 15, the Sasu reference further discloses:
wherein the turbine (18) comprises the rotor assembly.
27.	Regarding claim 16, the Sasu reference further discloses:
wherein the central metallic shaft is tubular, having a lumen extending through the shaft from the first end to the second end to transport air and/or oil between components of the engine (FIG. 2).  
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747